DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Species I in the reply filed on 5/16/22 is acknowledged.  The traversal is on the ground(s) that there is not serious search burden.  This is not found persuasive because the different Inventions require separate search queries such that the art applied for one Invention is likely not applicable to another Invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II and Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/16/22.
Drawings
The drawings were received on 3/24/21.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-14, 17, 24, 26, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (US 2011/0228397).
Consider claim 1, Matsushita discloses (e.g. figures 1-3) a tunable notch filter comprising: 
an antenna layer (50, reflecting film) positioned on a transmissive substrate (30, substrate); 
a mirror layer (40, reflecting film) positioned on a support substrate; 
wherein the antenna layer and the mirror layer are positioned on opposite sides of a gap and facing each other (G3, gap 3), the gap having a gap distance, and wherein the notch filter is tunable by adjusting the gap distance between the antenna layer and the mirror layer (see figures 1-3, the gap distance is adjustable) [0066-0072].
Consider claim 2, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 1, wherein the gap is devoid of a structural element (see figures 1-3, the gap is devoid of a structure) [0066-0072].
Consider claim 7, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 1, configured for selectively attenuating the reflection of at least one wavelength of electromagnetic radiation that is incident on the notch filter (the filter attenuates light of unwanted wavelengths) [0143]. 
Consider claim 8, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 1, wherein the antenna layer and the mirror layer are configured for selectively attenuating the reflection of at least one wavelength of incident electromagnetic radiation having a selected polarization state (the wavelengths are attenuated via interference which includes a polarized state) [0066-0072].
Consider claim 9, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 1, wherein the antenna layer and the mirror layer are configured for selectively attenuating the reflection of at least one wavelength of incident electromagnetic radiation regardless of the polarization state of the at least one wavelength of incident electromagnetic radiation (the wavelengths are attenuated via interference which includes a polarized state) [0066-0072].
Consider claim 10, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 1, wherein either or both of the antenna layer and the mirror layer comprise at least one of Au, Cu, or Ag (the layers can be AgC layers) [0070].
Consider claim 11, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 1, wherein the transmissive substrate and the support substrate are parts of an integrated mechanical fixture (the structural elements are integrated into a mechanical device) [0033-0072].
Consider claim 12, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 1, wherein the transmissive substrate and the support substrate are each associated with a separate mechanical fixture (the structural elements are parts of separate mechanical features which are integrated into a composite mechanical device) [0033-0072].
Consider claim 13, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 1, further comprising an antireflective coating positioned on the transmissive substrate such that at least part of the antireflective coating is between the transmissive substrate and the antenna layer (AR films can be coated) [0071].
Consider claim 14, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 1, further comprising one or more than one gap distance sensor (a gap measurement part is utilized to measure the gap; 262, gap measurement part; figure 17) [0162].
Consider claim 17, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 16, configured such that at least some electromagnetic radiation entering the notch filter is reflected within the transmissive substrate prior to interacting with the antenna layer and mirror layer (depending on the angle of incidence, light can be reflected within the substrate for total internal reflection of the glass substrate) [0066-0072].
Consider claim 24, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 1, further comprising one or more than one gap-adjusting devices (electrodes are provided to adjust the gap distance) [0066-0072].
Consider claim 26, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 24, wherein at least one gap-adjusting device is electrostatically driven (applied voltage to the electrodes adjusts the gap distance) [0066-0072.
Consider claim 28, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 1, configured such that the gap distance can be adjusted to be from about 10 nm to about 100 nm (the gap distance can be changed by 300nm) [0132].
Consider claim 29, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 1, configured such that the gap distance can be adjusted to be from about 30 nm to about 300 nm (the gap distance can be changed by 300nm) [0132].
Consider claim 30, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 29, configured such that the gap distance can be adjusted to be from about 50 nm to about 200 nm (the gap distance can be changed by 300nm) [0132].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2011/0228397).
Consider claim 27, Matsushita discloses (e.g. figures 1-3) the notch filter of claim 24, wherein at least one gap-adjusting device is capable of adjusting the gap distance by an amount (see figures 1-3).  However, Matsushita does not explicitly disclose that is adjusted by at least about 4 µm.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Matsushita to have an adjustment of 4µm or more, in order to use routine experimentation to obtain a larger workable range for wavelength attenuation.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2011/0228397) in view of Crofton (WO 02/24570).
Consider claim 4, Matsushita does not explicitly disclose that the gap is a vacuum gap.  Matsushita and Crofton are related as tunable filters.  Crofton discloses the gap is a vacuum gap (the medium between the mirrors can be a liquid, gas or vacuum) [pg. 4, line 17 to pg. 5, line 4]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify Matsushita, have the gap be a vacuum gap as taught by Crofton, in order to easily tune the filter properties.
Consider claim 5, Matsushita does not explicitly disclose that the gap is filled with a fluid. Matsushita and Crofton are related as tunable filters.  Crofton discloses the gap is filled with a fluid (the medium between the mirrors can be a liquid, gas or vacuum) [pg. 4, line 17 to pg. 5, line 4]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify Matsushita, have the gap be filled with a fluid as taught by Crofton, in order to easily tune the filter properties.
Consider claim 6, Matsushita does not explicitly disclose that the fluid is a liquid or a gas. Matsushita and Crofton are related as tunable filters.  Crofton discloses the gap is a liquid or gas gap (the medium between the mirrors can be a liquid, gas or vacuum) [pg. 4, line 17 to pg. 5, line 4]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify Matsushita, have the gap be a liquid or gas gap as taught by Crofton, in order to easily tune the filter properties.
Claim(s) 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2011/0228397) in view of Varpula (US 2017/0350761).
Consider claim 3, Matsushita does not explicitly disclose that the transmissive substrate comprises at least one of ZnSe, Si, Ge, or Al2O3. Matsushita and Varpula are related as adjustable mirror devices.  Varpula discloses a silicon substrate [0052-0057].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the substrate of Matsushita to silicon, as taught by Varpula, in order to accurately vary the gap distance.
Consider claim 15, Matsushita does not explicitly disclose that at least one gap distance sensor is a Capacitive proximity sensor.  Matsushita and Varpula are related as adjustable mirror devices.  Varpula discloses that at least one gap distance sensor is a Capacitive proximity sensor (sensor capacitors are utilized  to monitor the mirror gap distance) [0048-0059].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the sensor of Matsushita to be a capacitive sensor, as taught by Varpula, in order to accurately vary the gap distance.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2011/0228397) in view of Hwang (US 2013/0109022).
Consider claim 16, Matsushita does not explicitly disclose that the transmissive substrate is a prism.  Matsushita and Hwang are related as filtering devices.  Hwang discloses a transmissive substrate can be a prism [0528].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the substrate of Matsushita, to be a prism as taught by Hwang, in order to disperse light.
Claim(s) 18-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2011/0228397 in view of Cole (US 5,550,373).
Consider claim 18, Matsushita does not explicitly disclose that the antenna layer comprises a plurality of discrete surface features.  Matsushita and Cole are related as filter devices.   Cole discloses an antenna layer that comprises a plurality of discrete surface features (76, discrete mirrors; figure 4) .  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Matsushita to utilize a plurality of discrete surface features, as taught by Cole, in order to utilize a plurality of filtering devices.
Consider claim 19, the modified Matsushita reference discloses (e.g. figure 4 of Cole) the notch filter of claim 18, wherein at least one of the plurality of discrete surface features have a rectangular (see figure 4, the discrete mirrors 76 are rectangular) [col. 3, lines 53-64].  However, the modified Matsushita reference does not explicitly disclose that the shape is  square or cross. Note that the Court has held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination; see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that the shape could be square shape in order to utilize common shapes for the mirror elements.
Consider claim 20, the modified Matsushita reference discloses (e.g. figure 4 of Cole) the notch filter of claim 18, wherein at least some of the plurality of discrete surface features have approximately equal dimensions and are present in an array (see figure 4, the discrete mirrors 76 are approximately the same size and are present in an array) [col. 3, lines 53-64 of Cole].
Consider claim 21, the modified Matsushita reference discloses (e.g. figures 1-3) the notch filter of claim 18, wherein the mirror layer is a continuous film of conductive material (the film can be AgC) [0066-0072 of Matsushita].
Consider claim 22, the modified Matsushita reference discloses (e.g. figures 1-3) the notch filter of claim 18 wherein one or more than one of the plurality of discrete surface features comprise a plurality of layers of conductive material (mirror elements can be AgC) [0066-0072 of Matsushita].
Consider claim 23, the modified Matsushita reference discloses (e.g. figures 1-3) the notch filter of claim 22 wherein the composition of at least a first layer in the plurality of layers is different from the composition of at least a second layer in the plurality of layers (mirrors can be formed of SiO2/ZrO2) [col. 3, lines 40-44 of Cole].
Consider claim 25, Matsushita does not explicitly disclose that at least one gap-adjusting device is a piezoelectric device . Matsushita and Cole are related as filter devices.   Cole discloses a gap adjusting device that is a piezoelectric device (PZT actuators, 26) [col. 3, lines 1-16].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Matsushita to utilize a plurality of discrete surface features, as taught by Cole, in order to provide a fine tunable cavity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sano et al. (US 2012/0300208) discloses an optical filter and photometric analyzer.
Cole (US 2004/0218187) discloses a multiple wavelength spectrometer to sense a particular band of wavelengths.
Sano et al. (10,061,116) discloses a tunable interference filter and electronics apparatus.
Hanamura et al. (US 2010/0142067) discloses an optical filter and module that is adjustable depending on the separation of the reflective surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872